  Case: 1:14-cv-04361 Document #: 721 Filed: 02/26/20 Page 1 of 4 PageID #:23024




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION




 City of Chicago,
                     Plaintiff.                       Case No. 14-cv-04361
                                                      Honorable Jorge L. Alonso
 v.

 Purdue Pharma L.P. et al.,
                           Defendants.


                   PLAINTIFF CITY OF CHICAGO’S MOTION FOR
                 PROTECTIVE ORDER CONCERNING PRODUCTION
                OF MEDICAL AND PHARMACEUTICAL CLAIMS DATA

       Pursuant to Federal Rule of Civil Procedure 26(b)(1) and 26(b)(2)(C) and Local Rule

37.2, Plaintiff City of Chicago (“the City”) respectfully requests that this Court enter a Protective

Order: (i) relieving the City of the obligation to produce medical and pharmaceutical insurance

claims data and (ii) confirming that the production and identification obligations set forth in

Magistrate Judge Kim’s August 21, 2017 Order concerning identification of “medically

unnecessary prescriptions” no longer apply. In post-MDL remand discussions with Defendants

regarding preparation of a Joint Status Report and case management issues more broadly,

counsel for the City has repeatedly conferred with Defendants, who do not consent to the relief

sought in this Motion.

       Prior to transfer to the MDL, the operative complaint included claims against the

Defendants for violations of applicable false claims statutes, as well as for insurance fraud. The

Defendants served discovery requests regarding the identification of “medically unnecessary”
    Case: 1:14-cv-04361 Document #: 721 Filed: 02/26/20 Page 2 of 4 PageID #:23025




prescriptions, asserting that such prescriptions were “central to liability and damages and thus the

proper subject of discovery.” See Docket No. 588 at 6, 7. Following argument, Magistrate

Judge Kim ordered the City to identify “medically unnecessary” claims. Docket No. 604.

         Following remand of this case from the MDL proceedings, this Court granted1 the City’s

motion for leave to amend its complaint, which the City filed on February 19, 2020. The

operative complaint is streamlined and does not include claims under any false claims statutes or

for insurance fraud. The City no longer seeks recovery for amounts expended on any

prescriptions—thus the identification of “medically unnecessary” prescriptions is not relevant

and therefore not a proper subject of discovery.

         For the reasons set forth in detail in the accompanying supporting memorandum, the

City requests that the Court reform its prior order of August 21, 2017 and direct that the City

need not identify “medically unnecessary” prescriptions or produce pharmaceutical and medical

claims data for its employees and family members who receive insurance from the City.



Dated: February 26, 2020                         Respectfully submitted,


                                                 MARK FLESSNER
                                                 Corporation Counsel, City of Chicago

                                                 BY: /s/ Linda J. Singer
                                                    Linda J. Singer

                                                 Thomas P. McNulty
                                                 Fiona A. Burke
                                                 City of Chicago, Department of Law
                                                 30 N. LaSalle St., Suite 1240
                                                 Chicago, IL 60602
                                                 thomas.mcnulty@cityofchicago.org
                                                 fiona.burke@cityofchicago.org

1
 The Court’s denial of the portion of the City’s motion for leave to amend the complaint to add Teva, Ltd. as a
defendant is not relevant to the present motion.
Case: 1:14-cv-04361 Document #: 721 Filed: 02/26/20 Page 3 of 4 PageID #:23026




                                Phone: (312) 744-6929
                                Fax: (312) 742-3832

                                Linda Singer (admitted pro hac vice)
                                Elizabeth Smith (admitted pro hac vice)
                                David I. Ackerman (admitted pro hac vice)
                                MOTLEY RICE LLC
                                lsinger@motleyrice.com
                                esmith@motleyrice.com
                                dackerman@motleyrice.com
                                401 9th Street NW, Suite 1001
                                Washington, DC 20004
                                Phone: (202) 232-5504
                                Fax: (202) 386-9622

                                Kenneth A. Wexler
                                Bethany R. Turke
                                Kara A. Elgersma
                                WEXLER WALLACE LLP
                                55 W. Monroe Street, Suite 3300
                                Chicago, IL 60603
                                kaw@wexlerwallace.com
                                brt@wexlerwallace.com
                                kae@wexlerwallace.com
                                Phone: (312) 346-2222
                                Fax: (312) 346-0022

                                Attorneys for Plaintiff City of Chicago
  Case: 1:14-cv-04361 Document #: 721 Filed: 02/26/20 Page 4 of 4 PageID #:23027




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of February, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.

                                                        /s/ Linda Singer
                                                        Linda Singer
